Exhibit 10.1

FIFTH AMENDMENT AGREEMENT

This FIFTH AMENDMENT AGREEMENT (this "Amendment") is made as of the 14th day of
March, 2018 between:

S&W SEED COMPANY, a Nevada corporation ("Borrower"); and

KEYBANK NATIONAL ASSOCIATION, a national banking association ("Lender").

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement, dated as of September 22, 2015 (as amended and as the same may from
time to time be further amended, restated or otherwise modified, the "Credit
Agreement");

WHEREAS, Borrower and Lender desire to amend the Credit Agreement to modify
certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower and Lender agree as follows:

Amendment to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to delete the definitions of "Borrowing Base" and
"Excess Borrowing Base Availability" therefrom and to insert in place thereof,
respectively, the following:

"Borrowing Base" means an amount equal to the total of the following:

up to eighty-five percent (85%) of the aggregate amount due and owing on
Eligible Accounts Receivable (other than Eligible Insured Accounts Receivable)
of Borrower; plus

up to ninety percent (90%) of the aggregate amount due and owing on Eligible
Insured Accounts Receivable of Borrower; plus

the lesser of (i) up to seventy-five percent (75%) of the aggregate of the cost
or market value (whichever is lower), as determined in accordance with GAAP, of
the Eligible Inventory of Borrower, and (2) up to ninety percent (90%) of the
Appraised Inventory NOLV of the Eligible Inventory of Borrower (as such
Appraised Inventory NOLV percentage is determined on a per-season basis in the
most recent inventory appraisal); plus

--------------------------------------------------------------------------------



one hundred percent (100%) of the aggregate unencumbered and unrestricted
(except as to any Lien of Lender) cash on hand of the Borrower held at Lender;
minus

Reserves, if any;

provided that, anything herein to the contrary notwithstanding, (i) Lender shall
at all times have the right to modify or reduce such percentages or dollar
amount caps or other components of the Borrowing Base from time to time, in its
Permitted Discretion, and (ii) with respect to any Inventory otherwise
constituting Eligible Inventory for which a prepayment has been made, such
Inventory shall be ineligible to the extent of such prepayment.

"Excess Borrowing Base Availability" means, at any time, the amount equal to the
sum of (a) the Borrowing Base minus (b) the Revolving Credit Exposure.

Amendment to Definition of Eligible Inventory. The definition of Eligible
Inventory is hereby amended to delete subpart (a) therefrom, and to insert in
place thereof, the following:

is (i) in-transit or (ii) located outside of the United States (other than
Eligible Canadian Inventory);

Addition to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to add the following new definition thereto:

"Eligible Canadian Inventory" means any Eligible Inventory of Borrower that is
located in Canada:

for which Lender has received a separate security agreement (prepared by Lender
and in form and substance satisfactory to Lender), covering such Inventory, that
conforms to the requirements of Canada, and all other documentation necessary or
desirable to create a first priority security interest in such Inventory, each
in form and substance satisfactory to Lender in its reasonable credit judgment;
and

for which Lender has received an opinion of Canadian counsel with respect to
Lender's first priority security interest in such Inventory.

Closing Deliveries. Concurrently with the execution of this Amendment, Borrower
shall:

cause each Guarantor of Payment to execute the attached Guarantor Acknowledgment
and Agreement; and

2

--------------------------------------------------------------------------------



pay all legal fees and expenses of Lender in connection with this Amendment.

Representations and Warranties. Borrower hereby represents and warrants to
Lender that (a) Borrower has the legal power and authority to execute and
deliver this Amendment; (b) the officers executing this Amendment have been duly
authorized to execute and deliver the same and bind Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by Borrower and the
performance and observance by Borrower of the provisions hereof do not violate
or conflict with the Organizational Documents of Borrower or any material law
applicable to Borrower or result in a breach of any provision of or constitute a
default under any other material agreement, instrument or document binding upon
or enforceable against Borrower; (d) no Default or Event of Default exists, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) Borrower is not aware of any claim or offset against, or defense or
counterclaim to, Borrower's obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms.

Waiver and Release. Borrower, by signing below, hereby waives and releases
Lender, and its directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement or any other Related Writing
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.

Counterparts. This Amendment may be executed in any number of counterparts, by
different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

Headings. The headings, captions and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.

3

--------------------------------------------------------------------------------



Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

 

 

 

4

--------------------------------------------------------------------------------

JURY TRIAL WAIVER

. BORROWER AND LENDER, TO THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

S&W SEED COMPANY

By: /s/ Matthew K. Szot
Matthew K. Szot
Executive Vice President of Finance and Administration and
Chief Financial Officer

KEYBANK NATIONAL ASSOCIATION

By: /s/ Mark R. Bitter
Mark R. Bitter
Vice President

 

 

 

Signature Page to
Fifth Amendment Agreement

--------------------------------------------------------------------------------



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
Fifth Amendment Agreement dated as of March   14  , 2018. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.

The undersigned hereby waive and release Lender and its directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of any kind or nature, absolute and
contingent, of which the undersigned is aware or should be aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, LENDER AND THE UNDERSIGNED, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR
ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

SEED HOLDING, LLC

By: /s/ Matthew K. Szot
Matthew K. Szot
Manager

STEVIA CALIFORNIA, LLC

By: /s/ Matthew K. Szot
Matthew K. Szot
Manager

 

 

 

 

Signature Page to
Guarantor Acknowledgment and Agreement

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------